tcmemo_1995_520 united_states tax_court james l ball petitioner v commissioner of internal revenue respondent docket no filed date p filed late returns for and r examined p's returns and assessed the amounts shown on them and additional_amounts for and additions to tax for failure to timely file returns and pay tax for and and interest for and r improperly assessed tax in amounts greater than reported on p's and returns without issuing a notice_of_deficiency later r abated assessment of the amounts in excess of the amounts reported on p's returns for and and also additions to tax and interest for and r's examination_division and p reached an agreement on p's case for and r's office of appeals_division appeals did not consider the case p seeks an award of administrative costs under sec_7430 i r c held p is not entitled to an award of administrative costs under sec_7430 i r c because r did not issue a notice_of_deficiency and appeals did not issue a notice of decision sec_7430 i r c 103_tc_395 thomas f kelly for petitioners john m altman for respondent memorandum findings_of_fact and opinion colvin judge the sole issue for decision is whether petitioner is entitled to an award of reasonable_administrative_costs under sec_7430 with respect to his and federal income taxes the parties submitted the case fully stipulated under rule section references are to the internal_revenue_code_of_1986 as in effect in rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner resided in seattle washington when he filed his petition we have jurisdiction to review the commissioner's denial of a taxpayer's claim for reasonable_administrative_costs sec_7430 103_tc_395 n gustafson v commissioner 97_tc_85 petitioner's returns for and petitioner's federal_income_tax returns were due by date for date for and date for petitioner did not file those returns before in early respondent asked petitioner to file his returns for and petitioner filed his federal_income_tax returns for those years on date the and returns were joint returns however petitioner's wife did not sign those returns when petitioner filed them she signed the return on date and the return on date petitioner's filing_status for was single respondent's examination of petitioner's and returns and assessment of tax for those years respondent examined and made adjustments to petitioner's returns respondent assessed the amounts of tax shown on the returns assessed taxes additional_amounts of tax for and over assessed taxes and additions to tax and interest for and petitioner reported a dollar_figure tax_liability on his return respondent disallowed petitioner's claimed schedule c loss of dollar_figure on that return on date respondent issued a statement of account to petitioner that showed a dollar_figure increase in tax for petitioner's year based on those adjustments respondent assessed additions to petitioner's tax of dollar_figure for failure to timely file and dollar_figure for failure to timely pay tax and dollar_figure in interest petitioner reported a dollar_figure tax_liability on his return he computed his tax using income_averaging respondent disallowed petitioner's claimed schedule c loss of dollar_figure moving_expenses of dollar_figure and the personal_exemption for petitioner's wife respondent also changed petitioner's filing_status to married_filing_separately and computed tax without using income_averaging on date respondent assessed dollar_figure in tax against petitioner based on these adjustments respondent assessed additions to petitioner's tax of dollar_figure for failure to timely file dollar_figure for failure to timely pay tax dollar_figure for underpayment of estimated_tax and dollar_figure in interest petitioner reported a dollar_figure tax_liability on his return respondent disallowed petitioner's claimed prepayment credit of dollar_figure and dollar_figure claimed credit carryover from and determined that petitioner underpaid his tax_liability by dollar_figure on date respondent assessed dollar_figure in tax against petitioner for respondent disallowed certain tax_credits claimed by petitioner as a result respondent assessed additions to petitioner's tax of dollar_figure for failure to timely file and dollar_figure for failure to timely pay tax and dollar_figure in interest respondent did not issue a notice_of_deficiency for or appeals did not consider petitioner's or tax years on date petitioner asked respondent to explain how respondent concluded that petitioner owed more tax for respondent's levy of petitioner's tax for and on date respondent issued notices of intent to levy for and to petitioner petitioner retained thomas kelly kelly to represent him in date petitioner wrote a letter to respondent around date inquiring about petitioner's tax_liability for and respondent issued a notice_of_intent_to_levy for to petitioner on date respondent's seattle district_office wrote to kelly on date in response to petitioner's previous freedom_of_information_act_request and stated that respondent forwarded the request to the ogden service_center abatement of the overassessment kelly wrote to respondent to request a copy of the notice_of_deficiency for and to explain how respondent made the assessment against petitioner on date kelly wrote to respondent's collection branch in seattle washington to state that respondent improperly assessed petitioner's tax for and and that respondent should stop collection from petitioner on date respondent responded to petitioner's letter that respondent received on date respondent stated that petitioner owed dollar_figure for dollar_figure for and dollar_figure for including penalties and interest to date respondent said that petitioner must pay the tax due and claim a refund if he did not agree with the adjustment on date kelly wrote to respondent's problems resolution officer in seattle washington to explain why he believed respondent's position was incorrect on date respondent assigned petitioner's case to a problems resolution office on date respondent's quality assurance staff wrote a memo to respondent's problems resolution office in it the quality assurance staff concluded that the assessments were invalid because respondent assessed more than the amounts shown on the returns also on date respondent's problems resolution office wrote to kelly and said the assessments were valid for but invalid for and because respondent did not issue a notice_of_deficiency for those years on date respondent abated petitioner's over- assessment additions to tax and accrued interest for but did not abate the assessment of tax for amounts shown on petitioner's return on date respondent abated petitioner's overassessment additions to tax and accrued interest but did not abate assessment of tax for amounts shown on petitioner's return on date respondent abated the addition_to_tax for failure to timely pay and interest for petitioner's taxable_year petitioner's claim for an award of administrative costs on date petitioner filed a claim for an award of administrative costs with respondent respondent denied the claim on date petitioner then filed the petition for administrative costs positions of the parties opinion petitioner contends that he is entitled to an award of reasonable_administrative_costs under sec_7430 the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 sec a 102_stat_3342 amended sec_7430 to allow the recovery_of costs incurred in administrative proceedings see also h conf rept pincite 1988_3_cb_473 sec_7430 provides in pertinent part sec_7430 awarding of costs and certain fees a in general --in any administrative or court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under this title the prevailing_party may be awarded a judgment or a settlement for-- reasonable_administrative_costs incurred in connection with such administrative_proceeding within the internal_revenue_service and reasonable_litigation_costs incurred in connection with such court_proceeding c definitions --for purposes of this section-- reasonable_administrative_costs -- such term reasonable_administrative_costs shall only include costs incurred on or after the earlier of i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency respondent contends that the quoted flush language from sec_7430 bars an award of administrative costs here because neither of the two specified events has occurred petitioner agrees that neither event has occurred however petitioner argues that it is unfair to apply that language literally because respondent failed to issue a notice_of_deficiency petitioner argues that it is unfair to allow respondent to benefit from respondent's erroneous failure to issue a notice_of_deficiency and that we should treat the notices of intent to levy as notices of deficiency for purposes of sec_7430 respondent concedes that it was an error not to issue a notice_of_deficiency for amounts in excess of the amounts shown on petitioner's and returns the parties agree that respondent was not required to issue a notice_of_deficiency for because the amount of tax assessed was equal to the amount of tax_liability shown on petitioner's return sec_6213 sec_6211 discussion sec_7430 is unambiguous reasonable_administrative_costs include only costs that occur after respondent issues a notice_of_deficiency or appeals issues a notice of decision sec_7430 petitioner is not entitled to an award of administrative costs under sec_7430 because neither event has occurred congressional intent can be shown by comparing the senate and conference versions of the tamra provision which defined position_of_the_united_states to sec_6213 provides in pertinent part except as otherwise provided in sec_6851 sec_6852 or sec_6861 no assessment of a deficiency in respect of any_tax and no levy or proceeding in court for its collection shall be made begun or prosecuted until such notice has been mailed to the taxpayer nor until the expiration of such 90-day or 150-day period as the case may be nor if a petition has been filed with the tax_court until the decision of the tax_court has become final determine when the position_of_the_united_states was established the senate amendment provides as follows position of united_states --the term position_of_the_united_states means the position taken by the united_states in the proceeding to which subsection a applies as of the later of -- a the date of the first letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals or if earlier the date of the notice_of_deficiency or b the date by which the taxpayer has presented the relevant evidence within the control of the taxpayer and legal arguments with respect to such proceeding to examination or service_center personnel of the internal_revenue_service cong rec date the tamra conference_report describes the senate provision as follows in determining whether the position_of_the_united_states was substantially justified the position_of_the_united_states is determined as of the later of the date of the first letter of proposed deficiency generally the 30-day_letter that allows the taxpayer an opportunity for administrative review in the irs appeals_office or if no letter of proposed deficiency is sent the date of the notice_of_deficiency described in sec_6212 of the code or the date by which the relevant evidence under the control of the taxpayer as well as relevant legal arguments with respect to such action have been presented by the taxpayer to irs examination or service_center personnel h rept supra pincite c b pincite the tamra conference_report states the conference agreement follows the senate amendment with the modification that the position_of_the_united_states is determined as of the earlier of the date of the receipt by the taxpayer of the notice of the decision of the irs office of appeals or the date of the notice_of_deficiency if neither is applicable the position_of_the_united_states is that taken in the litigation h rept supra pincite c b pincite sec_7430 as enacted provides position of united_states --the term position_of_the_united_states means-- a the position taken by the united_states in a judicial proceeding to which subsection a applies and b the position taken in an administrative_proceeding to which subsection a applies as of the earlier of-- i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency the conference committee modified the rule establishing when the united_states has taken a position for purposes of deciding if its position is substantially justified first the conference committee deleted the senate bill language which limited an award of administrative costs to costs incurred after the taxpayer submits relevant evidence and legal arguments second the language approved by the conference committee does not allow an award of administrative costs for a position respondent takes before the respondent issues the notice_of_deficiency or appeals issues a notice of decision the effect of this change is to protect the commissioner from claims by taxpayers that positions taken by for example the examination or collections division personnel before issuance of a notice_of_deficiency or of the decision of appeals are not substantially justified petitioner contends that the commissioner by improperly failing to issue a notice_of_deficiency before assessing tax in excess of the amount shown on the and returns became liable for an award of administrative costs when the first collection notice was sent to petitioner we disagree there is no authority in sec_7430 to award administrative costs resulting from improper conduct by respondent before one of the two events stated in sec_7430 occurs the united_states is immune from suit except to the extent that it consents to be sued 312_us_584 petitioner relies on huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 and han v commissioner tcmemo_1993_386 these cases are distinguishable from the instant case because the commissioner issued a notice_of_deficiency in both of those cases petitioner's argument is similar to that made by the taxpayer in 103_tc_395 in estate of gillespie respondent issued a day letter but did not issue a notice_of_deficiency or notice of decision by appeals we held that a 30-day_letter is not a notice_of_deficiency for purposes of sec_7430 estate of gillespie v commissioner supra pincite see also nunn v commissioner tcmemo_1992_301 taxpayer not entitled to an award of administrative costs for expenses to obtain refund of a wrongful_levy if a notice_of_deficiency was not issued and the taxpayer has not received the notice of decision of appeals while the result to petitioner may seem harsh we cannot ignore the plain language of the statue and in effect rewrite the statute to achieve what might be an equitable result 683_f2d_57 3d cir affg tcmemo_1980_532 because of our holding on this issue we need not reach respondent's alternative contentions that collection actions are not administrative proceedings under sec_7430 and sec_301_7430-3 proced admin regs or petitioner's contention that sec_301_7430-3 proced admin regs is invalid because it is contrary to the plain meaning and unambiguous wording of the statute decision will be entered for respondent
